      Case 3:20-cv-01009-MPS Document 68 Filed 10/27/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------X
                              :
DEBBI COTTERELL               :         Civil No. 3:20CV01009(MPS)
                              :
v.                            :
                              :
ACAR LEASING LTD., GENERAL    :
MOTORS LLC, RICHARD           :
CHEVROLET, INC., and          :
H&L CHEVROLET                 :         October 27, 2020
                              :
------------------------------X
------------------------------X
                              :
ACAR LEASING LTD.             :
                              :
v.                            :
                              :
DEBBI COTTERELL and           :
TIMOTHY SMITH                 :
                              :
------------------------------X
------------------------------X
                              :
TIMOTHY SMITH                 :
                              :
v.                            :
                              :
ACAR LEASING LTD., GENERAL    :
MOTORS LLC, RICHARD           :
CHEVROLET, INC., and          :
H&L CHEVROLET                 :
                              :
------------------------------X

          NOTICE TO SELF-REPRESENTED PARTIES REGARDING
                      SETTLEMENT CONFERENCE

     This case is scheduled for a settlement conference to be
conducted by Zoom video conference on Friday, December 4, 2020,
from 9:30 a.m. to 12:30 p.m., with the Honorable Sarah A. L.
Merriam, United States Magistrate Judge.



                                    1
      Case 3:20-cv-01009-MPS Document 68 Filed 10/27/20 Page 2 of 2



     A Settlement Conference Order has been filed in this case
setting forth the parties’ pre-conference requirements. Although
the requirements may require a great deal of effort, each is
important to the Court’s settlement process. The pre-conference
requirements are designed to provide the Court with background
information, including the parties’ respective positions, which
may not be apparent from the formal filings in this matter.

     Your ex parte submission to the Court should help Judge
Merriam to understand your position, what you are hoping to
achieve through bringing your case and/or through settlement,
and how you intend to prove your case at trial.

     Judge Merriam will not preside over the trial in this case
or decide any dispositive motions. She is assigned to this case
only for the purpose of settlement.

     All written and spoken communications to the Court relating
to settlement will remain confidential. Judge Merriam will not
tell the District Judge presiding over your case anything
related to the settlement process. Nor will Judge Merriam tell
the opposing party anything regarding your settlement position,
unless you allow her to do so.




                                    2
